DisseNtiNG Opinion by
Appleton, C. J.
By the act of 1878, c. 75, § 13, a close-time is established in the waters of this state, within which landlocked salmon, trout and togue, are not to be taken.
By section fifteen of the same chapter, a penalty is imposed for taking, catching, killing, or fishing for in any manner, landlocked salmon, trout or togue.
By section sixteen, the sale, exposure for sale, or having in possession, with intent to sell or transport from place to place, in this state, any land-locked salmon, trout or togue, during close time are prohibited under a penalty.
*292The defendant is indicted for having trout and togue within 'dose time for sale.
But the case finds that the trout and togue were caught in ‘Great Tunk pond, in Hancock comity.
By c. 104, of the acts of 1879, it is provided "that the provisions and penalties contained in sections thirteen and fifteen •of chapter seventy-five of the public laws of 1878, shall not apply '.to the taking of togue or trout in Great Tunk pond in townships, '.numbers seven and ten, in Hancock county.”
There is then no close time for taking in Great Tunk pond. There is no penalty for taking, catching, killing, or fishing for trout or togue, there at any time. The fish caught there were lawfully taken. The fisherman might give them away, for that ds not prohibited. He might eat them. His family might partake ■of the result of his skill. It will hardly be contended that if he ■■and the rest of the family, could eat, that if he happen to have ■a boarder, whether for a longer or shorter period, that the penalty ’would attach for the fish eaten by the boarder, and not to the portion partaken of by the rest of the family.
As the fish may be given away, the donee and his family have the ■-same right of cooking and eating which belongs 'to the donor.
The sixteenth section can only apply to the sale of fish caught in violation of law — to fish, illegally, in the possession of the seller. .It cannot reasonably be held applicable to the sale of fish, specially ¡authorized by statute to be taken. It applies to fish taken .contrary to the prohibitions of the statute. The different parts •of a statute are to be construed together. It is absurd to suppose that the legislature intended to punish criminally one for giving ¡away or selling fish it specially authorized him to take and eat. Com. v. Hall, 128 Mass. 411. Thus making it an offence or not, accordingly as the fish is eaten by the fisherman or one purchasing of him.
But this is not all. By section sixteen, not merely is the sale, &c. of any land-locked salmon prohibited, but a penalty is imposed on its transportation, "from place to place within this state.” The prohibition against transportation is equally imperative as that against selling.
*293The fish then, though authorized to be taken, and, as the counsel for the government admit, to be eaten, cannot be transported to the dwelling of the fisherman without incurring the same penalty as that prescribed for selling. The result then, as claimed by the state is, that the fish must be cooked on the bank of the pond or thrown back into it.
The section sixteen, under consideration, imposes a penalty for selling and. transporting certain fish in close time. The next year license was granted to take fish in the Tunk pond during the whole year. This was by necessary implication a repeal, as to fish taken in Tunk pond, of the penalty imposed for having fish in his possession by c. 75, § 16, of the acts of 1878. The close time was abolished as to that locality. It is but a poor compliment to the intelligence of the legislature to suppose it meant to grant license to take fish which men could neither sell nor carry away without committing a violation of law, yet such is the inevitable result of the claim set up by the government. It would be but a paltry boon to the public to authorize the taking of fish, which the fisherman could neither sell, give away or even transport from the pond where caught without incurring a penalty.